                                                                Case 2:20-cv-01286-APG-DJA Document 27
                                                                                                    26 Filed 08/31/21
                                                                                                             08/30/21 Page 1 of 3




                                                      1 Ryan Gile, Esq.
                                                        rg@gilelawgroup.com
                                                      2 Nevada Bar No. 8807
                                                        GILE LAW GROUP LTD.
                                                      3 1180 N. Town Center Drive, Suite 100
                                                        Las Vegas, NV 89144
                                                      4 Tel. (702) 703-7288

                                                      5 Attorney for Defendant Shutters 4 Less, LLC

                                                      6                              UNITED STATES DISTRICT COURT
                                                      7                                      DISTRICT OF NEVADA
                                                      8    SUNBURST SHUTTERS NEVADA, INC.,                Case No.: 2:20-cv-01286-APG-DJA
                                                           a Nevada Corporation,
                                                      9
                                                                  Plaintiff,                              STIPULATION AND ORDER TO
                                                     10                                                   EXTEND TIME TO FILE ANSWER
                                                           v.
                                                     11                                                   (Fifth Request)
                                                           SHUTTERS 4 LESS, LLC, a Nevada
                                                     12    limited liability company,
                 1180 N. Town Center Dr. Suite 100




                                                     13           Defendant.
Gile Law Group
                       Las Vegas, NV 89144




                                                     14

                                                     15          Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Plaintiff SUNBURST SHUTTERS
                                                     16 NEVADA, INC. and Defendant SHUTTERS 4 LESS, LLC (collectively, the “Parties”) hereby

                                                     17 stipulate and agree as follows:

                                                     18          1.      The Plaintiff filed the Complaint on July 10, 2020.
                                                     19          2.      Service on the Defendant was properly effectuated on December 21, 2020 by
                                                     20   serving the Nevada Secretary of State pursuant the order granting Plaintiff’s motion to serve
                                                     21   Defendant by serving the Nevada Secretary of State that was entered on November 30, 2020.
                                                     22          3.      On February 3, 2021, the Parties filed with the Court a Stipulation to Extend
                                                     23   Defendant’s deadline to file an Answer or otherwise respond to the Complaint to April 5, 2021
                                                     24   (ECF No. 16), which the Court granted on February 4, 2021 (ECF No. 17).
                                                     25          4.      On March 26, 2021, the Parties filed with the Court a Second Stipulation to Extend
                                                     26   Defendant’s deadline to file an Answer or otherwise respond to the Complaint to June 4, 2021
                                                     27   (ECF No. 18), which the Court granted on February 4, 2021 (ECF No. 19).
                                                     28   ///
                                                          GLG-30447                                       1
                                                                Case 2:20-cv-01286-APG-DJA Document 27
                                                                                                    26 Filed 08/31/21
                                                                                                             08/30/21 Page 2 of 3




                                                      1          5.     On June 2, 2021, the Parties filed with the Court a Third Stipulation to Extend

                                                      2   Defendant’s deadline to file an Answer or otherwise respond to the Complaint to July 6, 2021

                                                      3   (ECF No. 20), which the Court granted on June 7, 2021 (ECF No. 21).

                                                      4          6.     On June 28, 2021, the Parties filed with the Court a Fourth Stipulation to Extend

                                                      5   Defendant’s deadline to file an Answer or otherwise respond to the Complaint to September 3,

                                                      6   2021 (ECF No. 22), which the Court granted on June 30, 2021 (ECF No. 23).

                                                      7          7.     The Parties have reached a tentative settlement and are in the process of exchanging

                                                      8   drafts of a written settlement agreement in order to formalize the terms and conditions of

                                                      9   settlement.

                                                     10          8.     The Parties remain optimistic that the settlement agreement will be finalized and

                                                     11   fully executed by the Parties within the next month, and accordingly jointly request an additional

                                                     12   31-day extension of Defendant’s deadline to file an Answer or otherwise respond to the Complaint
                 1180 N. Town Center Dr. Suite 100




                                                     13   in order to continue such efforts.
Gile Law Group
                       Las Vegas, NV 89144




                                                     14          9.     Therefore, the Parties stipulate and agree that the Defendant shall have until

                                                     15   October 4, 2021, to file its Answer or otherwise respond to the Complaint.

                                                     16          10.    This is the fifth request for an extension of time for Defendant to file an Answer or

                                                     17   otherwise respond to the Complaint.

                                                     18   ///

                                                     19   ///

                                                     20   ///

                                                     21   ///

                                                     22   ///

                                                     23   ///

                                                     24   ///

                                                     25   ///

                                                     26   ///

                                                     27   ///

                                                     28   ///
                                                          GLG-30447                                       2
                                                                Case 2:20-cv-01286-APG-DJA Document 27
                                                                                                    26 Filed 08/31/21
                                                                                                             08/30/21 Page 3 of 3




                                                      1          In view of the foregoing, good cause supports this stipulation and the Parties jointly request

                                                      2   that the Court extend Defendant’s deadline to file an Answer or otherwise respond to the

                                                      3   Complaint to October 4, 2021.

                                                      4

                                                      5          Respectfully submitted,

                                                      6     GILE LAW GROUP LTD.                                HUTCHISON & STEFFEN, PLLC

                                                      7     /s/ Ryan Gile                                      /s/ Mark A. Hutchison
                                                      8
                                                            Ryan R. Gile (8807)                                Mark A. Hutchison (4639)
                                                      9     1180 N. Town Center Dr., Suite 100,                Christian M. Orme (10175)
                                                            Las Vegas, NV 89144                                10080 W. Alta Dr., Suite 200
                                                     10                                                        Las Vegas, Nevada 89145
                                                            Attorney for Defendant Shutters 4 Less, LLC
                                                     11                                                        Attorneys for Plaintiff Sunburst Shutters
                                                     12                                                        Nevada, Inc.
                 1180 N. Town Center Dr. Suite 100




                                                     13
Gile Law Group
                       Las Vegas, NV 89144




                                                                                                IT IS SO ORDERED.
                                                     14

                                                     15

                                                     16                                         UNITED STATES MAGISTRATE JUDGE

                                                     17
                                                                                                DATED: August 31, 2021
                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                          GLG-30447                                        3
